               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )           CASE NO. 8:14CR0404
                                            )
                   Plaintiff,               )           ORDER FOR DEFENDANT’S
                                            )           TRANSPORTATION AND FOR
v.                                          )           RELEASE FROM CUSTODY AND
                                            )           DISCHARGE FROM
THOMAS WHITE, JR.,                          )           SUPERVISION UPON ARRIVAL
                                            )
                   Defendant.               )

                                                                                   83
     This matter is before the Court upon the Defendant’s unopposed motion, Doc No ____.

     UPON CONSIDERATION, THE COURT ORDERS AS FOLLOWS:

     1.     That the U.S. Marshal will transport the Defendant from his place of detention to the

            U.S. courthouse in Omaha, Nebraska as soon as practicable.

     2.     That upon arrival, the pending violation matters will be deemed dismissed, and the

            Defendant will be released from custody and discharged from supervision without

            further hearing.

                      2nd day of April, 2020.
     SO ORDERED this ____

                                          _______________________________________
                                          LAURIE SMITH CAMP
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                                1
